—In an action to recover damages for medical malpractice, the plaintiff appeals from (1) an order of the Supreme Court, Queens County (Lonschein, J.), dated November 13, 1998, which denied her motion to restore the action to the trial calendar, and (2) an order of the same court, dated November 25, 1998, which granted the separate motions of the defendants Episcopal Health Services, Inc., o/b/o St. John’s Episcopal Hospital, South Shore Division, and Gail DeLasho to dismiss the complaint insofar as asserted against them.
Ordered that the orders are affirmed, with one bill of costs.
The Supreme Court providently exercised its discretion in denying the plaintiff’s motion to restore the action to the trial calendar inasmuch as the case was not ready for trial. The plaintiff repeatedly failed to comply with the court’s directives that she serve upon the defendants the report of an examining physician pursuant to the court rules (see, Uniform Rules for Trial Cts [22 NYCRR] § 202.17 [b], [f]; § 202.21 [f]). Accordingly, the plaintiff was precluded from offering any evidence of her physical condition (see, Uniform Rules for Trial Cts [22 NYCRR] § 202.17 [h]), thus warranting dismissal of the com*515plaint. Ritter, J. P., Altman, Luciano and Feuerstein, JJ., concur.